DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response was received on 7/21/22. Claims 1, 2, 4, 6, 7 have been amended. Claim 3 is withdrawn-currently amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Allowable Subject Matter
Claims 1-7 are allowed.
The application has been amended as follows: Please reinstate claim 3. 
Please cancel claims 8-17.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method for controlling thermal management systems of a power plant, comprising receiving, by a high-level controller, coolant temperature values from power module completes (PMCs) of the power plant. Determining, by the high-level controller, a representative value based on the temperature values received from the PMCs; transmitting, by the high-level controller, the determined representative value to the PMCs. Operating, by the high-level controller, the thermal management systems based on the representative value received by operating controllers of the PMCs.
The closest prior art US Patent 6,093,500 to by Margiott discloses a method for controlling thermal management systems of a power plant, comprising a controller during shut down, receiving coolant temperature values from power module completes (PMCs; 112) of the power plant, determining, a representative value based on the temperature values received from the PMCs (112 between t2-t3), transmitting the determined representative value to the PMCs (through graphing Fig. 2b) and operating the thermal management systems based on the representative value received by PMCs (to lower the temperature of the PMCs).  However, the Margiott reference does not disclose, nearly disclose or provide motivation to modify the method of determining a representative temperature value based on respective coolant temperature values and controlling thermal management systems based on representative temperature value by operating temperature controllers of the plurality of PMCs.
The prior art  US Patent 6,651,761 to Hrovat et al. discloses a method for controlling thermal management systems of a power plant, comprising a controller, receiving coolant temperature values from power module completes (TinLT-TinLT) of the power plant, determining, a representative value based on the temperature values received from the PMCs (deltaT or Nf, Xv) transmitting the determined representative value to the PMCs (Nf) and operating the thermal management systems based on the representative value received by operating controllers of the PMCs (Fig. 2-4).   However, the Hrovat et al. reference does not disclose, nearly disclose or provide motivation to modify the method of determining a representative temperature value based on repective coolant temperature values and controlling thermal management systems based on representative temperature value by operating temperature controllers of the plurality of PMCs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725